Citation Nr: 0108617	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-16 856	)	DATE
	)
	)

Certified by the 
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a kidney 
condition, claimed as secondary to radiation exposure.  

2.   What evaluation is warranted for the residuals of a 
right ankle fracture from December 8, 1994?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to April 
1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating action of the Boston, 
Massachusetts Regional Office of the Department of Veterans 
Affairs (VA), which granted service connection and assigned a 
20 percent rating for the residuals of a right ankle 
fracture, effective from December 8, 1994.

The veteran has also perfected an appeal from a November 1999 
rating action of the Providence, Rhode Island Regional Office 
(RO) which denied a claim of service connection for renal 
failure, claimed as a kidney condition secondary to radiation 
exposure. 


FINDINGS OF FACT

1.  Since December 8, 1994, the veteran's service-connected 
right ankle disability has not been objectively shown to 
result in more than marked functional impairment.  Ankylosis 
of the right ankle is not shown.  

2.  Since December 8, 1994, no unusual or exceptional 
disability factors were demonstrated with respect to the 
right ankle disability.  


CONCLUSION OF LAW

The criteria for the assignment of an increased rating for 
residuals of a right ankle fracture at any time since 
December 8, 1994, have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
106-475, 114 Stat. 2096 (to be codified at 38 U.S.C. § 
5103A); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5270, 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1994, the veteran submitted a statement in 
support of his attempt to reopen a claim of service 
connection for a right ankle disability.  In the October 1997 
rating action presently on appeal, the RO reopened the 
previously denied claim, granted service connection for 
residuals of a right ankle injury and assigned a 20 percent 
rating, effective from December 8, 1994.  In granting service 
connection the RO noted that service medical records revealed 
that the veteran had sustained a strained right ankle during 
service and continued to have problems thereafter.  Post-
service medical treatment included multiple surgeries.

The veteran was seen for a VA compensation examination in 
February 1995.  He reported a history of injuring his right 
ankle in boot camp, and undergoing several postservice 
operative repairs.  The appellant claimed that ankle fusion 
had been recommended, however, thus far he had declined to 
undergo the procedure.  Physical examination revealed good 
ankle strength on eversion and inversion, and no evidence of 
right ankle tenderness.  Range of motion study showed 15 
degrees of dorsiflexion, and 45 degrees of plantar flexion.

Medical evidence submitted in support of the veteran's claim 
of service connection included an August 1995 statement from 
Lawrence F. Geuss, M.D., who reported that x-ray studies of 
the veteran's ankle showed some degenerative joint disease in 
the ankle joint with some narrowing of the articular surface, 
some small chips off of the medial malleolus and some wear-
out laterally.  There also was some spur formation along the 
anterior ankle and some slight flattening of the talus.  The 
physician did not specify to which ankle he was referring.  

In an October 1995 statement, Thomas F. Bendowski, M.D., 
reported that he had evaluated the veteran's right ankle in 
September 1995, at which time he noted significant pes planus 
and a valgus hind foot.  There was crepitus during range of 
motion of the ankle and x-ray evidence of osteoarthritis.  

The report of a September 1997 VA examination included the 
veteran's report of his in-service ankle injury and post-
service surgical treatment.  His past medical history was 
notable for renal failure, and the fact that he was 
undergoing dialysis.  The veteran complained that his ankle 
" hurts and it gives out."  The examiner noted the 
veteran's statements regarding "no prolonged standing or 
walking."  His occupational history was recorded as retired, 
on his feet less than four hours a day.  

Physical examination revealed that pedal pulses were 
palpable.  Range of motion of the right ankle was recorded as 
2 degrees dorsiflexion, 10 degrees plantar flexion.  There 
was pain elicited on palpation and midfoot range of motion 
was decreased.  The examiner observed edema of the lateral 
aspect of the right ankle and pain elicited upon palpation on 
range of motion of that ankle.  The veteran was able to 
stand, but was unable to squat, rise from a squatting 
position, or rise on his toes and heels.  The veteran was 
noted to use a cane when walking.  The examiner further 
commented that the veteran's foot deformities were pes planus 
and status-post ankle surgery on the right.  The diagnoses 
included pes planus and residuals of right ankle surgery.  

The veteran presented to a July 1999 VA examination with 
complaints of persistent pain and swelling in the right 
ankle.  He reported that he could not walk comfortably for 
distances of greater than 50 yards, and used a wheelchair or 
cane, depending upon the distance.  

The examiner noted a history of chronic kidney disease.  On 
examination right ankle swelling, with an outpouching 
anterior to the medial malleolus was observed.  The right 
ankle measured 14 1/4 inches in circumferences as compared to 
13 1/2 inches on the left.  There was no calf atrophy noted, 
however, and the calves were comparable in size.  In 
demonstrating range of motion of the right ankle, the 
examiner observed that the veteran could not dorsiflex the 
right ankle and "actually lack[ed] 7 degrees" of the right 
ankle.  Plantar flexion of the right ankle was to 44 degrees.  
Strength testing revealed "marked" weakness in the right 
ankle.  Following x-ray studies, the diagnoses included 
severe degenerative joint disease manifested by limitation of 
range of motion and dorsiflexion, persistent swelling of the 
ankle and irregular joint surfaces.  The examiner commented 
that the veteran had severe restrictions of the right ankle,  
marked weakness of that ankle in dorsiflexion and planter 
flexion secondary to synovitis resulting from degenerative 
joint disease.  His locomotive ability was compromised by his 
medical conditions, but the loss of dorsiflexion and the 
irregularity of the joints were productive of arthritis which 
made ambulation painful.

In correspondence to the veteran in September 1999, the RO 
requested that he provide information necessary to facilitate 
a search for treatment records to be used in consideration of 
his claim.  To date, there has been no response from the 
veteran.

Medical evidence associated with the claims folder thereafter 
is negative for any right ankle findings or complaints.

II.  Analysis

The veteran contends that his service-connected right ankle 
disability is more severe than the current rating, assigned 
following the initial grant of service connection, indicates.  
The Board notes that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-"staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees. 38 
C.F.R. § 4.71, Plate II. 

The veteran's right ankle disability is currently assigned a 
20 percent rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 for marked limitation of motion.  This 
is the maximum rating available under this code.

Under Diagnostic Code 5270, a 20 percent rating is warranted 
for ankylosis of the ankle, in plantar flexion, less than 30 
percent.  A 30 percent rating would be assigned for ankylosis 
in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees. 

Although the veteran has complained of pain that affects his 
ankle function, the Board notes that the 20 percent rating 
presently assigned is for a "marked" limitation of motion 
under Diagnostic Code 5271-the highest disability rating 
available for limitation of ankle motion, short of ankylosis.  
In such an instance, where "the appellant is already 
receiving the maximum disability rating" for limitation of 
motion, consideration of the provisions of DeLuca v. Brown, 8 
Vet. App. 202 (1995) (functional impairment due to pain must 
be equated to loss of motion) is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97; 
63 Fed.Reg. 31262 (1998).  Additionally, while the residuals 
of the service-connected right ankle disability include 
degenerative arthritis, such disability is evaluated on the 
basis of limitation of motion which, as already noted, is 
accounted for by the limitation of motion rating under 
Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2000).  Thus, the only basis for an increased rating 
would be under the provisions relating to ankylosis.  

In the present case, however, there is no medical evidence 
indicating that the veteran has ankylosis of the right ankle.  
The United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) has defined ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  In this case, the veteran retains at least 
some right ankle motion.  Thus, an increased rating would not 
be warranted under rating criteria pertaining to ankylosis.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  

In this case, the RO determined that the veteran's case does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards, and has declined to refer the case to 
the Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  The Board is not 
precluded from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The governing norm in these exceptional cases is that the 
case presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  Id.  In the present case, the Board does not find 
that the schedular evaluation is inadequate.  The medical 
evidence does not reflect that the veteran's disability is 
more severe than the schedular rating assigned.  There is no 
indication that the veteran's ankle problem alone led to 
extraordinary problems with employability beyond those 
contemplated by the 20 percent rating.  Furthermore, the 
evidence currently of record does not demonstrate that the 
veteran's right ankle problems have resulted in frequent 
periods of hospitalization.  Thus, the medical evidence does 
not reflect that the veteran's disability is more severe than 
the schedular level assigned and thus, the veteran does not 
have an "exceptional or unusual" disability.  

In evaluating the severity of the veteran's disability, the 
Board has reviewed the nature of the original disability and 
considered whether the veteran is entitled to a "staged" 
rating as prescribed by the Court in Fenderson.  Based upon a 
review of the evidence, however, the Board finds that at no 
time since December 1994 has there ever been objective 
evidence that the degree of disability associated with the 
residuals of the right ankle injury was commensurate with 
that necessary for an increased evaluation.  Hence, a staged 
rating warranting an increased evaluation for a portion of 
the term in question is not warranted.

Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In this respect, the RO has attempted to develop 
the record and has obtained the veteran's service medical 
records and post-service treatment records.  In addition, the 
veteran has been examined by the VA in connection with his 
claim.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 (to 
be codified at 38 U.S.C. § 5103A). 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of 20 percent for the service-connected 
residuals of a right ankle injury at any time since December 
8, 1994, is denied. 

REMAND

In September 2000, the veteran's appeal was forwarded to the 
Board.  In November 2000, the Board received additional 
medical evidence concerning the claim of entitlement to 
service connection for a kidney condition.  A waiver of 
consideration of that evidence by the RO was not submitted.  
As such, the claim, along with the newly submitted evidence, 
must be remanded to the RO for consideration by the RO in 
accordance with 38 C.F.R. § 20.1304(c) (2000).  

The Board notes further that by a May 1958 rating action, a 
claim of entitlement to service connection for a kidney 
condition was denied.  The veteran was notified of that 
decision, but did not appeal.  As such, the decision became 
final.  38 U.S.C.A. § 7105 (West 1991).  The Board notes that 
in the November 1999 decision presently on appeal, the RO 
addressed the underlying question of service connection for a 
kidney condition without specifically considering whether the 
previously denied claim could be reopened.  Although the 
veteran's recently submitted claim is based on a exposure to 
radiation, the Board points out that a new etiological theory 
does not constitute a new claim.  Ashford v. Brown, 10 Vet. 
App. 120, 124-5 (1997).  The preliminary question whether a 
previously denied claim should be reopened is a 
jurisdictional matter which must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been 
presented.  Id. at 1383. 

Prior to determining whether the veteran has submitted new 
and material evidence sufficient to reopen the claim of 
service connection for a kidney condition, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) has held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case (SOC) 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (2000).  If not, the matter must be 
remanded to the RO to avoid prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the present case, a review of the record shows that the 
veteran was issued a SOC in May 2000; however, the SOC did 
not provide the veteran with notice of the laws and 
regulations governing claims to reopen.  Thus, the veteran 
and representative have not yet been afforded an opportunity 
to present argument and/or evidence on this question, nor has 
he been provided a SOC or supplemental statement of the case 
(SSOC) with respect to this issue.  Consequently, the Board 
will remand the matter to the RO to avoid the possibility of 
prejudice.  38 C.F.R. § 19.9 (2000).

Thus, the case is REMANDED to the RO for the following 
action:

1.  The veteran and his representative 
should be contacted and notified of the 
veteran's right to submit further 
evidence or argument with regard to 
reopening the claim of entitlement to 
service connection for a kidney 
condition, including his right to have a 
personal hearing on the question whether 
new and material evidence has been 
submitted. 

2.  Thereafter, the RO should again 
review the veteran's claim of service 
connection to determine if new and 
material evidence has been submitted.  If 
the claim is reopened, the RO should 
consider that claim on the merits and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should, among other things, contain a 
summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to claims to reopen. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



